DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Provisional Application No. 62/148,355 (filed 04/16/2015), fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The limitation “and a fluid in the distal portion of the elongate shaft that has a viscosity that decreases with an increasing shear rate corresponding to a speed rotation of the rotatable optical core” in claim 1, and all dependent claims thereof, does not have support in provisional application 62/148,355. While a fluid is disclosed in this provisional application, there is no mention of the fluid being a “fluid...that has a viscosity that decreases with an increasing shear rate corresponding to a speed rotation of the rotatable optical core.” The first disclosure of a “shear-thinning fluid” (where “that has a viscosity that decreases with an increasing shear rate corresponding to a speed rotation of the rotatable optical core” is the definition of shear-
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 81-119 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification; while being enabling for an imaging system comprising an elongate shaft, a rotatable optical core, a probe connector, and an optical assembly; does not reasonably provide enablement for “a fluid... that has a viscosity that decreases with an increasing shear rate corresponding to a speed rotation of the rotatable optical core” where the fluid is claimed as being “hydrocarbon-based material; silicone; and combinations thereof.” The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
As will be shown herein, Applicant has provided so little detail as to the structure and material acts corresponding to the following limitations, such that a skilled artisan would be forced to undertake an undue amount of experimentation in order to attempt to make and use the claimed invention, thus rendering such invention non-enabled (.Mineral Separation v. Hyde, 242 U.S. 261,270 (1916), In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404(Fed. Cir.1988)):
1. The breadth of the claims:
The claims in question are very broad. The claims relating to the “shear-thinning fluid” refer to the fluid either in entirely generic terms (“fluid... that has a viscosity that decreases with an increasing shear rate corresponding to a speed rotation of the rotatable optical core”) (claim 1) or as “a silicone” (claims 118 and 119), “a hydrocarbon-based material” (claims 117 and 119), or a combination of the two (claim 119), along with a range of viscosities (claims 114-117). There are no limitations which provide specific guidance as to what the fluid must be, outside of two very broad classes of chemical (“a silicone” or “a hydrocarbon-based material”). 

2. The nature of the invention
Applicant claims an imaging system comprising an elongate shaft, a rotatable optical core, a probe connector, an optical assembly, and a shear-thinning fluid in the distal portion of the elongate shaft.

3. The state of the prior art
While several prior art references disclose the use of “a silicone” and “a hydrocarbon-based material” (Bhagavatula et al. US PG Pub. No. US 2014/0247454 A1, Sep. 4, 2014 – discloses the use of silicone oil and/or mineral oil; Hasegawa et al. US PG Pub. No. US 2015/0245768 A1, Sep. 3, 2015 – discloses the use of silicone oil), there is no discussion of the rheological properties of these substances. 

4. The level of one of ordinary skill
A person having ordinary skill in the art of optical imaging catheters would be expected to be fairly high with respect to the optical elements, the imaging process, and structure of the catheters. However, there is no reason to anticipate that such a skilled artisan would possess 

5. The amount of direction provided by the inventor
Applicant provides virtually no guidance as to what the “a fluid...that has a viscosity that decreases with an increasing shear rate corresponding to a speed rotation of the rotatable optical core” must be, other than the generically recited “hydrocarbon-based material; silicone; and combinations thereof.” In paragraph [0084] of the instant specification the fluid is disclosed as being:
The fluid can comprise a gel. The fluid can comprise a shear-thinning fluid. The fluid can comprise a shear-thinning gel. The fluid can be configured to provide lubrication. The fluid can be configured to cause the rotatable optical core to tend to remain centered in the elongate shaft during rotation of the rotatable optical core. The first fluid can comprise a viscosity between 10 Pa-S and 100,000 Pa-S. The first fluid can be configured to reduce in viscosity to a level of approximately 3 Pa-S at a shear rate of 100 s-1. The fluid can comprise a lubricant configured to reduce friction between the rotatable optical core and the elongate shaft. The fluid can comprise a first fluid and a second fluid, and the second fluid can be positioned within the elongate shaft proximate the optical assembly, and the first fluid can be positioned within the elongate shaft proximal to the second fluid. The first fluid can comprise a viscosity between 10 Pa-S and 100,000 Pa-S. The first fluid can comprise a shear-thinning fluid. The first fluid can be configured to reduce in viscosity to a level of approximately 3 Pa-S at a shear rate of 100 s-1. The first fluid material can comprise a fluid selected from the group consisting of: hydrocarbon-based material; silicone; and combinations thereof. The second fluid can comprise a viscosity between 1 Pa-S and 100 Pa-S. The second fluid can comprise a viscosity of approximately 10 Pa-S. The second fluid can comprise a fluid selected from the group consisting of: mineral oil; silicone; and combinations thereof.

While the second fluid is disclosed as being one of “mineral oil; silicone; and combinations thereof,” only the first fluid is disclosed as being the “shear-thinning fluid.” Therefore it cannot be concluded that the first fluid “shear-thinning fluid” would comprise mineral oil, where mineral oil is the only specific material disclosed.
In paragraph [0166] of the instant specification there is more discussion regarding the fluid (190) which may be two fluids (190a, 190b): 


Again, while the second (non-shear-thinning) fluid is disclosed as possibly comprising mineral oil, there is no reason to conclude that the “shear-thinning fluid” would comprise a known substance such as mineral oil because the first and second fluids can comprise “similar” materials (where “similar” undefined and could refer only to fluids which serve the same purpose, such as lubricants) or “dissimilar” materials. 
Moreover, it is not even clear whether “hydrocarbon-based material; silicone; and combinations thereof” is meant to represent a known fluid/fluids or if Applicant is attempting to claim a novel fluid which has not been described. 
It is further noted that evidence exists indicating that hydrocarbon-based materials are generally considered unsuitable for high shear applications because they experience shear breakdown as opposed to reversible shear-thinning, and that many silicones exhibit very little shear-thinning behavior (Introduction to silicone fluids [https://www.clearcoproducts.com/introduction-to-silicone-fluids.html, retrieved 09/24/2020], final page). Based on this, it is not clear if some particular blend or modification is required to obtain the desired rheological properties from either of these materials. 

6. The existence of working examples
There are no working examples provided. 

7. The quantity of experimentation required to make or use the invention based on the content of the disclosure
Based on the instant disclosure, a skilled artisan would be required to undertake significant and undue experimentation to: 1) identify one of many materials which could be considered “a silicone” or “hydrocarbon-based material” that Applicant intends to be used in the instant invention (see Introduction to silicone fluids [https://www.clearcoproducts.com/introduction-to-silicone-fluids.html, retrieved 09/24/2020] and Abozenadah, H., Bishop, A., Bittner, S., Lopez, O., Wiley, C., and Flatt, P.M. (2017) Consumer Chemistry:  How Organic Chemistry Impacts Our Lives.  CC BY-NC-SA.  Available at: https://wou.edu/chemistry/courses/online-chemistry-textbooks/ch105-consumer-chemistry/  for numerous examples of known silicone and hydrocarbon materials) and 2) determine which of the many possible materials are suitable for use in a catheter (that is: which materials are safe for use with a patient, which materials would not interfere with the imaging, which materials provide the requisite and very broad range of viscosities claimed by Applicant, and which material(s) satisfy all of the previous conditions).
Applicant has, in essence, entirely left the task of identifying an appropriate material to anyone wishing to make or use the claimed invention. 

Claims 1 and 81-119 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1, and all dependent claims thereof, recites the limitation “a fluid...that has a viscosity that decreases with an increasing shear rate corresponding to a speed rotation of the 
The fluid can comprise a gel. The fluid can comprise a shear-thinning fluid. The fluid can comprise a shear-thinning gel. The fluid can be configured to provide lubrication. The fluid can be configured to cause the rotatable optical core to tend to remain centered in the elongate shaft during rotation of the rotatable optical core. The first fluid can comprise a viscosity between 10 Pa-S and 100,000 Pa-S. The first fluid can be configured to reduce in viscosity to a level of approximately 3 Pa-S at a shear rate of 100 s-1. The fluid can comprise a lubricant configured to reduce friction between the rotatable optical core and the elongate shaft. The fluid can comprise a first fluid and a second fluid, and the second fluid can be positioned within the elongate shaft proximate the optical assembly, and the first fluid can be positioned within the elongate shaft proximal to the second fluid. The first fluid can comprise a viscosity between 10 Pa-S and 100,000 Pa-S. The first fluid can comprise a shear-thinning fluid. The first fluid can be configured to reduce in viscosity to a level of approximately 3 Pa-S at a shear rate of 100 s-1. The first fluid material can comprise a fluid selected from the group consisting of: hydrocarbon-based material; silicone; and combinations thereof. The second fluid can comprise a viscosity between 1 Pa-S and 100 Pa-S. The second fluid can comprise a viscosity of approximately 10 Pa-S. The second fluid can comprise a fluid selected from the group consisting of: mineral oil; silicone; and combinations thereof.

While the second fluid is disclosed as being one of “mineral oil; silicone; and combinations thereof,” only the first fluid is disclosed as being the “shear-thinning fluid.” Therefore it cannot be concluded that the first fluid “shear-thinning fluid” would comprise mineral oil, where mineral oil is the only specific material disclosed.
In paragraph [0166] of the instant specification as published there is more discussion regarding the fluid (190) which may be two fluids (190a, 190b): 


Again, while the second (non-shear-thinning) fluid is disclosed as possibly comprising mineral oil, there is no reason to conclude that the “shear-thinning fluid” would comprise a known substance such as mineral oil because the first and second fluids can comprise “similar” materials (where “similar” undefined and could refer only to fluids which serve the same purpose, such as lubricants) or “dissimilar” materials. 
Moreover, it is not even clear whether “hydrocarbon-based material; silicone; and combinations thereof” is meant to represent a known fluid/fluids or if Applicant is attempting to claim a novel fluid which has not been described.
For these reasons, this subject matter is determined not to be disclosed in such a way as to reasonably convey to one skilled in the art that the inventors had possession of the claimed invention at the time of filing. 
Claims 88 and 103 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 88 recites the limitation “a processor that executes an algorithm configured to process the signal, and a display configured to create a three-dimensional image from an output of the algorithm by retraction of the elongate shaft.” 

All computer-related functions in the instant disclosure are ascribed to “an algorithm” (paragraph [0092] of the specification as published), where the algorithm is represented as a plain box in (box 240) in figure 1 and referred to throughout the instant specification as “algorithm 240.” However, there is no disclosure of the details of the algorithm. The functions ascribed to algorithm 240 are described in paragraphs [0195] and [0202] of the specification as published. The algorithm 240 is here described as follows:
“algorithm 240... can be configured to adjust (e.g. automatically and/or semi-automatically adjust) one or more operational parameters of system 10, such as an operational parameter of console 200, probe 100 and/or a delivery catheter 50”
“algorithm 240 can be configured to adjust an operational parameter of a separate device, such as injector 300 or implant delivery device 80”
“algorithm 240 is configured to adjust an operational parameter based on one or more sensor signals, such as a sensor signal provided by a sensor-based functional element of the present inventive concepts as described herein (e.g. a signal provided by one or more of functional elements 53, 83, 93, 113, 123, 203 and/or 303)”
“algorithm 240 can be configured to adjust an operational parameter selected from the group consisting of: a rotational parameter such as rotational velocity of core 120 and/or optical assembly 130; a retraction parameter of shaft 110 and/or optical assembly 130 such as retraction velocity, distance, start position, end position and/or retraction initiation timing (e.g. when retraction is initiated); a position parameter such as position of optical assembly 130; a line spacing parameter such as lines per frame; an image display parameter such as a scaling of display size to vessel diameter; a probe 100 configuration parameter; an injectate 305 parameter such as a saline to contrast ratio configured to determine an appropriate index of refraction; a 
“algorithm 240 is configured to adjust a retraction parameter such as a parameter triggering the initiation of the pullback, such as a pullback that is initiated based on a parameter selected from the group consisting of: lumen clearing; injector 300 signal; change in image data collected (e.g. a change in an image, based on the image data collected, that correlates to proper evacuation of blood from around optical assembly 130); and combinations of one or more of these”
“algorithm 240 is configured to adjust a probe 100 configuration parameter, such as when algorithm 240 identifies (e.g. automatically identifies via an RF or other embedded ID) the attached probe 100 and adjusts a parameter such as arm path length and/or other parameter as listed above”
“algorithm 240 is configured to process the signal received by a sensor, such as a signal provided by a sensor as described herein”
“algorithm 240 can be configured to assess blood flow (e.g. assess the significance of an occlusion), such as to provide information to a clinician regarding potential treatment of the occlusion”
Notably, there is no disclosure of algorithm 240 performing the functions claimed in either of claims 88 or 103. There is no disclosure of how the algorithm 240 must be “configured” in order to perform the numerous functions listed above, nor any disclosure of how the functions of claims 88 or 103 are to be performed. Applicant is reminded that “[i]t is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement. See, e.g., Vasudevan Software, Inc. v. MicroStrategy, Inc., 782 F.3d 671, 681-683, 114 USPQ2d 1349, 1356, 1357 (Fed. Cir. 2015) (reversing and remanding the district court’s grant of summary judgment of invalidity for lack of adequate written description 
	Specifically, with respect to claim 88, there does not appear to be any disclosure regarding a display configured to create a three-dimensional image from an output of the algorithm (where the claim specifies that the algorithm is executed by “a processor” but provides no details regarding the steps of the algorithm) by retraction of the elongate shaft. While a display is disclosed in paragraph [0193] of the instant specification as published, there is no description of the display being configured to create a three-dimensional image by retraction of the elongate shaft. Indeed, there does not appear to be any disclosed functional relationship between the display and the elongate shaft such that retraction of the shaft would cause the display to create (as opposed to simply displaying) an image.
	Specifically, with respect to claim 103, there does not appear to be any disclosure of “wherein the imaging system selects the implantable device based on an implantable device parameter selected from the group consisting of: porosity; length; diameter; and combinations thereof.” While the system is disclosed as being configured to assist in the selection of a device (see e.g. [0216] of the instant specification as published) or to modify an implantation parameter (see e.g. [0143] of the instant specification as published), but 1) there is no disclosure of how either of these functions is performed and 2) neither of these functions amount to the imaging system actually selecting (rather than providing information which is used to select, or modifying parameters) the implantable device. 
	Therefore, the claimed subject matter has not been disclosed in such a way as to convey to one having skill in the art that the inventor(s) had possession of the claimed invention. Additionally, since these limitations were not part of the original claims, they have been determined to be impermissible new matter. 
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 81-119 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, and all dependent claims thereof, recites the limitation “a fluid in the distal portion of the elongate shaft that has a viscosity that decreases with an increasing shear rate corresponding to a speed rotation of the rotatable optical core.” Claims 81, 82, and 114-119 additionally set forth limitations regarding the type and physical properties of the fluid. As explained above with respect to 35. U.S.C. §112(a), it is impossible to ascertain what fluid applicant is attempting to claim and, therefore, the metes and bounds of the claim cannot be reasonably determined. Based on Applicant’s disclosure that the shear-thinning fluid is one of a “hydrocarbon-based material; silicone; and combinations thereof,” the shear-thinning fluid will be interpreted to be any known silicone or hydrocarbon material. It is further assumed, since Applicant has presented only generic classes of material and has failed to provide any detail regarding the composition of the materials which would confer upon them the claimed rheological properties, that any known silicone or hydrocarbon is suitable for the claimed functions and has the claimed properties. Claims 81, 82, and 114-119, which all present limitations related to the shear-thinning fluid and its functions/properties, will be interpreted in the same way with the same assumptions applied.
Claim 1, and all dependent claims thereof, recites the limitation “a speed rotation of the rotatable optical core.” It is unclear what the phrase “a speed rotation” refers to. It is unclear if “a of rotation—or similar. For the purposes of further examination, “a speed rotation” will be interpreted to mean a speed of rotation. 
Claim 85, and all dependent claims thereof, recites the limitation “wherein the at least one space reducing element is configured to reduce rotational speed variances of the rotatable optical core.” Since no structural limitations are presented with respect to the “at least one space reducing element,” it is unclear what “configured to reduce rotational speed variances” would amount to in terms of structure. It is not possible to reasonably ascertain what features a “space reducing element” must have in order to perform the claimed function. Therefore, the claim will be interpreted to mean that any space reducing element, positioned as claimed, would be capable of carrying out the claimed function.
Claim 86 recites the limitation “wherein the at least one space reducing element is configured to reduce rotational speed variances of the speed rotation of the rotatable optical core by increasing an amount of thinning of the fluid.” Since no structural limitations are presented with respect to the “at least one space reducing element,” it is unclear what “configured to reduce rotational speed variances by increasing the shear- thinning of the shear-thinning fluid” would amount to in terms of structure. It is not possible to reasonably ascertain what features a “space reducing element” must have in order to perform the claimed function. Therefore, the claim will be interpreted to mean that any space reducing element, positioned as claimed, would be capable of carrying out the claimed function.
Claim 86 recites the limitation “the speed rotation of the rotatable optical core.” It is unclear what the phrase “the speed rotation” refers to. It is unclear if “the speed rotation” is meant to be a structural element of the imaging system or if, for example, there is a missing word and this phrase is actually meant to be –the speed of rotation-- or similar. For the of rotation. 
Claim 88 recites the limitation “wherein the imaging system includes a sensor that receives a signal related to the tissue, a processor that executes an algorithm configured to process the signal, and a display configured to create a three-dimensional image from an output of the algorithm by retraction of the elongate shaft.” First, the claim sets forth “an algorithm” without any indication of the requisite steps of the algorithm or even the type of processing which the algorithm is intended to perform. Second, the claim sets forth “a processor,” while the parent claim sets forth “a console.” There is no indication whether the processor is the same as/included in the console or if the two elements are separate and distinct. Third, the claim sets forth “a display configured to create a three-dimensional image from an output of the algorithm by retraction of the elongate shaft.” There is no description of the structure of a display which is configured to create a three-dimensional image by retraction of the elongate shaft. There is no description of the functional relationship between the display and the shaft which would result in an image being created by the display by retraction of the elongate shaft (e.g. does the retraction of the elongate shaft somehow provide a direct control signal to the display for creating the image?). There is also no description of what the “output of the algorithm” might be. It is not possible to reasonably ascertain the metes and bounds of the claim for these reasons. For the purposes of further examination, this claim will be interpreted to mean that the system comprises a processor configured to generate a 3D image from data acquired during retraction of the elongate shaft and a display configured to display the generated image.
Claim 95 recites the limitation “wherein the fluid interacting element is configured to interact with the shear-thinning fluid to increase load on the rotatable optical core during rotation of the rotatable optical core.” Since no structural limitations are presented with respect to the “fluid interacting element,” it is unclear what “configured to interact with the fluid to increase load on the rotatable optical core during rotation of the rotatable optical core” would amount to in 
Claim 98 recites the limitation “a retraction assembly constructed and arranged to retract the elongate shaft and the optical assembly, which occurs simultaneously with the imaging probe collecting data from a target area.” It is unclear if this is a limitation directed to the structure of the system or if this is a method of using the system. The relationship between the structure of the “retraction assembly” and the optical assembly which occurs simultaneously with the imaging probe collecting data from a target area is unclear. For the purposes of further examination, this claim will be interpreted to mean that the system further comprises a retraction assembly and the intended use of the retraction assembly is to retract the shaft and the optical assembly during image acquisition. 
Claim 99, and all dependent claims thereof, recites the limitation “wherein the imaging probe of the imaging system is configured to provide to the console quantitative or qualitative information used to determine the size of a flow diverter of an implant to be implanted in the patient or position a flow diverter in the patient.” While the optical element (of the imaging probe) would be capable of acquiring signals which could be turned into data, there are no processing structures in the imaging probe which would be necessary for converting raw acquired data into a quantitative or qualitative information that could be “used to determine the size of a flow diverter of an implant to be implanted in the patient or position a flow diverter in the patient.” It is further unclear whether “used to determine the size of a flow diverter of an implant to be implanted in the patient or position a flow diverter in the patient” is intended to be a structural limitation on the claimed system, or if this is merely the intended use of the acquired data. Therefore, this claim will be interpreted to be the intended use of the claimed system. 

Claim 101, and all dependent claims thereof, recites the limitation “wherein the imaging probe of the imaging system is configured to provide implant site information, and wherein the implant site information is used to select a particular implantable device for implantation in the patient.” While the optical element of the imaging probe would be capable of acquiring signals which could be turned into data, there are no processing structures which would be necessary for converting raw acquired data into implant site information that could be “used to select a particular implantable device for implantation in the patient.” It is further unclear whether “used to select a particular implantable device for implantation in the patient” is intended to be a structural limitation on the claimed system, or if this is merely the intended use of the acquired data. Therefore, this claim will be interpreted to be the intended use of the claimed system. 
Claim 103 recites the limitation “wherein the imaging system selects the implantable device based on an implantable device parameter selected from the group consisting of: porosity; length; diameter; and combinations thereof.” It is not clear if this is meant to be a structural limitation on the system (however, it is unclear what structure of the imaging system is being further limited), a product-by-process limitation (since the implantable device is set forth as being part of the system, is the manner in which it is “chosen” a limitation on how the system is constructed?), or a method of using the system. It is further unclear how the imaging system would perform the function of selecting the implantable device, since there is no disclosure of 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


** As a preliminary matter, it is noted that the following prior art rejections are based on a best understanding of indefinite claim limitations and are applied to the claims as interpreted above in the section on 35 U.S.C. §112(b). **

Claims 1, 81-87, 89, 95, 99-101, 106, 110, 112, 114-116, 118-119 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hasegawa et al. (US PG Pub. No. US 2015/0245768 A1, Sep. 3, 2015) (hereinafter “Hasegawa”).
Regarding claim 1: Hasegawa discloses an imaging system for a patient comprising: an imaging probe comprising an elongate shaft for insertion into the patient and comprising a proximal end, a distal portion, and a lumen extending between the proximal end and the distal portion (optical probe 10, [0020]-[0021]); a rotatable optical core comprising a proximal end and a distal end, the rotatable optical core optically and mechanically connecting with a console (optical fiber 11, [0025], figure 1, measurement unit 30); a probe connector positioned on the 
Regarding claim 81: Hasegawa discloses the imaging system according to claim 1, wherein the fluid is configured to reduce undesired rotational variances of the rotatable optical core ([0028]).
Regarding claim 82: Hasegawa discloses the imaging system according to claim 81, wherein the fluid is configured to avoid placing excessive loads on the rotatable optical core ([0028]).
Regarding claim 83: Hasegawa discloses the imaging system according to claim 1, wherein the imaging probe is configured to access blood vessels ([0009], [0016], [0043]). While Hasegawa is silent on the blood vessels being located in the brain, in the absence of any particular structural limitations, this is considered to be the intended use of the system. 
Applicant is respectfully reminded that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In the absence of any defining structural limitations, the probe of Hasegawa is considered to be capable of accessing blood vessels of the brain.

Regarding claim 85: Hasegawa discloses the imaging system according to claim 84, wherein the at least one space reducing element is configured to reduce rotational speed variances of the rotatable optical core (support tube 15, [0025]).
Regarding claim 86: Hasegawa discloses the imaging system according to claim 85, wherein the at least one space reducing element is configured to reduce rotational speed variances of the speed rotation of the rotatable optical core by increasing an amount of thinning of the fluid (support tube 15, [0025]).
Regarding claim 87: Hasegawa discloses the imaging system according to claim 1, wherein the optical assembly comprises an outer diameter that is greater than an inner diameter of at least a portion of the elongate shaft proximal to the optical assembly (figure 1 - the outer diameter of the optical assembly is at least larger than the inner diameter of support tube 15, which is "a portion of the elongate shaft proximal to the optical assembly").
Regarding claim 89: Hasegawa discloses the imaging system according to claim 1, wherein the elongate shaft distal portion comprises an optically transparent window, and wherein the optical assembly is positioned within the optically transparent window ([0027] - the transparent portion of jacket tube 16 located at distal end 11b, see figure 1).
Regarding claim 95: Hasegawa discloses the imaging system according to claim 1, further comprising a fluid interacting element in the distal portion and the lumen of the elongate shaft, wherein the fluid interacting element is configured to interact with the  fluid to increase load on the rotatable optical core during rotation of the rotatable optical core (support tube 15, [0028]).
Regarding claim 99: Hasegawa discloses the imaging system according to claim 1, wherein the imaging probe of the imaging system is configured to provide to the console 
Regarding claim 100: Hasegawa discloses the imaging system according to claim 99. Since the type of information acquired/provided by the imaging system does not appear to be in any way linked to the structure of the system, the type of acquired information is considered to be the intended use of the system. Applicant is respectfully reminded that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
In the absence of any limitations relating the structure of the system to the type of information acquired/transmitted, the system of Hasegawa is considered to be capable of acquiring information comprising information related to a parameter selected from the group consisting of: perforator location; perforator geometry; neck size; flow diverter mesh density; and combinations thereof.
Regarding claim 101: Hasegawa discloses the imaging system according to claim 1. Since the type of information provided by the imaging probe, and how the information is then 
In the absence of any limitations relating the structure of the system to the type of information acquired/transmitted, the system of Hasegawa is considered to be capable of provide implant site information, and wherein the implant site information is used to select a particular implantable device for implantation in the patient.
Regarding claim 106: Hasegawa discloses the imaging system according to claim 1, wherein the elongate shaft comprises an inner diameter that varies along the length of the elongate shaft (figure 1 – the inner diameter of the elongate shaft, where the elongate shaft comprises both the jacket tube 16 and the support tube 15, is different at locations 11a and 11b).
Regarding claim 110: Hasegawa discloses the imaging system according to claim 1, wherein the imaging probe further comprises a torque shaft with a proximal end and a distal end, and wherein the torque shaft is fixedly attached to the rotatable optical core such that rotation of the torque shaft rotates the rotatable optical core (support tube 15, [0025]).
Regarding claim 112: Hasegawa discloses the imaging system according to claim 1, further comprising a rotation assembly constructed and arranged to rotate the rotatable optical core ([0025]).
Regarding claims 114-116 and 118-119, as interpreted above: Hasegawa discloses that the fluid is silicone oil (where “silicone” has been interpreted as a suitable shear-thinning fluid, see above) ([0028]). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

** As a preliminary matter, it is noted that the following prior art rejections are based on a best understanding of indefinite claim limitations and are applied to the claims as interpreted above in the section on 35 U.S.C. §112(b). **

Claims 88, 98, 104, 111, 113 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hasegawa in view of Suter et al. (US PG Pub. No. US 2009/0131801 A1, May 21, 2009) (hereinafter “Suter”).
Regarding claim 88: Hasegawa teaches the imaging system according to claim 1, wherein the imaging system includes a sensor that receives a signal related to the tissue, a processor that executes an algorithm configured to process the signal (optical detector 33, analyzer 36, [0029], [0031], [0020]). Hasegawa further teaches an image “displaying” information ([0034]) which at least implicitly discloses a display in order to provide the function of “displaying.” However, Hasegawa does not teach that the image is three dimensional or that the image data is acquired by retraction of the elongate shaft.
Suter, in the same field of endeavor, teaches creating volumetric (three-dimensional) images ([0039], [0043]) from data acquired during retraction (“pullback”) of the elongate shaft ([0045], [0046]) where the data is processed and displayed by a system configured to acquire, process and display the image data ([0036], where “a system configured to...display image data” is considered to be a disclosure of a display). Suter further teaches that the three dimensional structure of the lumen can be better appreciated by the volumetric (3D) images acquired in this manner ([0039]).
It would have been prima facie obvious for one having ordinary skill in the art prior to the time of filing to modify the system of Hasegawa by acquiring three-dimensional images during retraction (“pullback”) of the elongate shaft as taught by Suter in order to provide a more complete visualization of the lumen in three dimensions which may provide a better appreciation of the vessel structure in view of the further teachings of Suter. 

Suter, in the same field of endeavor, teaches a retraction (“pullback”) assembly (pullback device 130) constructed and arranged to retract the elongate shaft and the optical assembly, which occurs simultaneously with the imaging probe collecting data from a target area ([0045], [0046]). Suter further teaches that the three dimensional structure of the lumen can be better appreciated by the volumetric (3D) images acquired in this manner ([0039]).
It would have been prima facie obvious for one having ordinary skill in the art prior to the time of filing to modify the system of Hasegawa by acquiring three-dimensional images during retraction (“pullback”) of the elongate shaft as taught by Suter in order to provide a more complete visualization of the lumen in three dimensions which may provide a better appreciation of the vessel structure in view of the further teachings of Suter. 
Regarding claim 104: Hasegawa teaches the imaging system according to claim 1 but is silent on a guide catheter. 
Suter, in the same field of endeavor, teaches an imaging system comprising an imaging probe which is provided through a guide catheter ([0016], [0051], claim 15).
It would have been prima facie obvious for one having ordinary skill in the art prior to the time of filing to modify the system of Hasegawa by providing a guide catheter as taught by Suter in order to provide a means of guiding the probe to the proper location within the body. 
Regarding claim 111: Hasegawa teaches the imaging system according to claim 110, but is silent on a retraction assembly constructed and arranged to retract at least one of the rotatable optical core or the elongate shaft, and wherein the torque shaft distal end is positioned proximal to the retraction assembly.

It would have been prima facie obvious for one having ordinary skill in the art prior to the time of filing to modify the system of Hasegawa by acquiring three-dimensional images during retraction (“pullback”) of the elongate shaft as taught by Suter in order to provide a more complete visualization of the lumen in three dimensions which may provide a better appreciation of the vessel structure in view of the further teachings of Suter. 
Regarding claim 113: Hasegawa teaches the imaging system according to claim 1 wherein the console comprises a rotation assembly constructed and arranged to rotate the rotatable optical core ([0025]) but is silent on and a retraction assembly constructed and arranged to retract at least one of the rotatable optical core or the elongate shaft.
Suter, in the same field of endeavor, teaches a retraction assembly (pullback device 130) constructed and arranged to retract at least one of the rotatable optical core or the elongate shaft (figure 1, [0045], [0046]). Suter further teaches that the three dimensional structure of the lumen can be better appreciated by the volumetric (3D) images acquired in this manner ([0039]).
It would have been prima facie obvious for one having ordinary skill in the art prior to the time of filing to modify the system of Hasegawa by acquiring three-dimensional images during retraction (“pullback”) of the elongate shaft as taught by Suter in order to provide a more complete visualization of the lumen in three dimensions which may provide a better appreciation of the vessel structure in view of the further teachings of Suter. 
Claims 90 and 91 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hasegawa in view of Tearney et al. (US Patent No. US 10,285,568 B2, May 14, 2019) (hereinafter “Tearney”).
Regarding claims 90 and 91, as interpreted above: Hasegawa teaches the imaging system according to claim 89 but is silent on the length of the optically transparent window. 
Tearney, in the same field of endeavor, teaches that the length of an imaging window is a results-effective variable (column 7, lines 23-26 – “[t]he length of an imaging window…can define the length of the tissue scanned during imaging). 
Therefore, in the absence of any evidence of criticality or unexpected result, it would have been prima facie obvious for one having ordinary skill in the art prior to the time of filing to select any appropriate length for the window (including less than 20mm or less than 15mm) in order to optimize the length of the section of tissue scanned during imaging in view of the teachings of Tearney that window length is a results-effective variable, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only ordinary skill in the art.  In re Aller, 105 USPQ 233.
Claim 92 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hasegawa in view of McWeeney et al. (US PG Pub. No. US 2005/0272975 A1, Dec. 8, 2005) (hereinafter “McWeeney”).
Regarding claim 92: Hasegawa teaches the imaging system according to claim 89, wherein the optically transparent window comprises nylon ([0027]), but is silent on the particular type of nylon used. 
McWeeney, in the same problem solving area of in-vivo visualization, teaches an outer sleeve made from nylon 12 which is used to vary the stiffness of the catheter and to provide improved torque transfer and other desirable catheter properties ([0083]). 
It would have been prima facie obvious for one having ordinary skill in the art prior to the time of filing to select the nylon of the jacket tube 16 (“outer sleeve”), which comprises the .
Claim 93 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hasegawa in view of Bhagavatula et al. (US PG Pub. No. US 2014/0247454 A1, Sep. 4, 2014) (hereinafter “Bhagavatula”).
Regarding claim 93: Hasegawa teaches the imaging system according to claim 89 but is silent on a braided shaft. 
Bhagavatula in the same field of endeavor, teaches wherein the elongate shaft comprises at least a first portion, positioned proximate the optically transparent window, and wherein the first portion comprises a braided shaft ([0063]). Bhagavatula further teaches that the braided portion reinforces the shaft and provides kink resistance ([0063]). 
It would have been prima facie obvious for one having ordinary skill in the art prior to the time of filing to incorporate the braided shaft of Bhagavatula into the system of Bhagavatula in order to provide reinforcement and kink resistance to the elongate shaft in view of the further teachings of Bhagavatula. 
Claim 94 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hasegawa in view of Miyata et al. (US PG Pub. No. US 2002/0151823 A1, Oct. 17, 2002) (hereinafter “Miyata”).
Regarding claim 94: Hasegawa teaches the imaging system according to claim 89, wherein the elongate shaft further comprises a support tube such as the support tube taught by Miyata ([0026], [0005]).
Miyata, in the same field of endeavor, teaches a metal support tube (abstract, [0017]).
It would have been prima facie obvious for one having ordinary skill in the art prior to the time of filing to implement the support tube of Hasegawa as disclosed by Miyata based on the explicit suggestion of Hasegawa to do so. 
Claim 96 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hasegawa in view of Tearney and Suter.
Regarding claim 96: Hasegawa teaches the imaging system according to claim 1 wherein the rotatable optical core is constructed and arranged to rotate ([0025]), but is silent regarding the direction of rotation.
Tearney, in the same field of endeavor, teaches an optical core constructed and arranged to rotate in two directions (see directional arrow in figure 1).
Suter, in the same field of endeavor, teaches an optical core constructed and arranged to rotate in one direction (figures 1, 2A, 4A-4C all show single direction rotation of the optical core). 
Since there are only two options available (rotating in a single direction or rotating in two directions), which can both be successfully applied to optical imaging within a patient, and in the absence of any evidence of criticality or unexpected result, it would have been prima facie obvious to one having ordinary skill in the art at the time of invention to rotate the optical core in only a single direction because a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense (KSR, 550 U.S. at 421, 82 USPQ2d at 139).
Claims 97 and 107 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hasegawa in view of Madigan, Jeremy. "Vascular access: guide catheter selection, usage, and compatibility." In Interventional Neuroradiology, pp. 27-38. Springer, London, 2014 (hereinafter “Madigan”).
Regarding claims 97 and 107: Hasegawa teaches the imaging system according to claim 1, but is silent on the diameters of the optical assembly and the elongate shaft. 

Therefore, in the absence of any evidence of criticality or unexpected result, it would have been prima facie obvious for one having ordinary skill in the art prior to the time of filing to select any appropriate diameter for and sheath (including an inner diameter between 0.0165" and 0.027" or an outer diameter between 0.006" to 0.022"), where the outer diameter of the optical assembly is controlled by the diameter of the sheath and would therefore be between 80um-500um (0.00314961” - 0.019685) to fit inside the sheath, in order to optimize the sheath/catheter size for patient safety and procedure success in view of the teachings of Madigan that the inner and outer diameter of a sheath/catheter is a results-effective variable, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only ordinary skill in the art.  In re Aller, 105 USPQ 233.
Claim 105 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hasegawa and Suter as applied to claim 104 above, and further in view of Madigan.
Regarding claim 105: Hasegawa and Suter teach the imaging system according to claim 104, but are silent on the diameter of the guide catheter. 
Madigan, in the same problem solving area of vascular access catheters, teaches that the inner and outer diameter of a sheath/catheter are results-effective variables and are chosen based on the application (pg. 28).  
Therefore, in the absence of any evidence of criticality or unexpected result, it would have been prima facie obvious for one having ordinary skill in the art prior to the time of filing to select any appropriate diameter for and sheath/guide catheter (including an inner diameter between 0.0165" and 0.027") in order to optimize the sheath/catheter size for patient safety and procedure success in view of the teachings of Madigan that the inner and outer diameter of a In re Aller, 105 USPQ 233.
Claims 102 and 103 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hasegawa in view of Petroff et al. (US PG Pub. No. 2014/0094697 A1, Apr. 3, 2014) (hereinafter “Petroff”).
Regarding claim 102: Hasegawa teaches the imaging system according to claim 101, including using the system to diagnose a lesion in a blood vessel and selecting a method of treatment ([0003]) but does not teach further comprising the implantable device for implantation in the patient, wherein the implantable device comprises a device selected from the group consisting of: stent; flow diverter; and combinations thereof.
Petroff, in the same field of endeavor, teaches an imaging system comprising an implantable device for implantation in the patient, wherein the implantable device comprises a device selected from the group consisting of: stent; flow diverter; and combinations thereof ([0026], [0135]-[0137]).
It would have been prima facie obvious for one having ordinary skill in the art prior to the time of filing to modify the system of Hasegawa to include an implantable device as taught by Petroff in order to treat the diagnosed lesion to improve the health of the patient.
Regarding claim 103, as interpreted above: Hasegawa and Petroff teach the imaging system according to claim 102, wherein the imaging system selects the implantable device based on an implantable device parameter selected from the group consisting of: porosity; length; diameter; and combinations thereof (Petroff – [0134]-[0137] – the vessel diameter is used in the determination).
Claims 108 and 109 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hasegawa in view of Shiber (US Patent No. US 4,957,482, Sep. 18, 1990) (hereinafter “Shiber”).

Shiber, in the analogous art of atherectomy, teaches an elongate shaft (catheter) wherein the elongate shaft further comprises a middle portion, and wherein the elongate shaft distal portion comprises a larger inner diameter than an inner diameter of the elongate shaft middle portion (column 3, lines 34-40; figure 1; claim 3). Shiber further teaches that the smaller inner diameter and thicker wall toward the proximal end (which would include the "middle portion") is beneficial to more effectively dissipate torque (column 3, lines 34-40).
It would have been prima facie obvious for one having ordinary skill in the art prior to the time of filing to modify the system of Hasegawa by incorporating the smaller inner diameter and thicker wall toward the proximal end (which would include the "middle portion") in order to more effectively dissipate torque in view of the further teachings of Shiber. 
Regarding claim 109: Hasegawa and Shiber teach the imaging system according to claim 108, wherein the elongate shaft distal portion comprises a wall thickness that is less than the elongate shaft middle portion wall thickness (Shiber - column 3, lines 34-40; figure 1; claim 3).
Claim 117 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hasegawa in view of Vazales et al. (US PG Pub. No. US 2014/0150782 A1, Jun. 5, 2014) (hereinafter “Vazales”).
Regarding claim 117, as interpreted above: Hasegawa teaches the imaging system according to claim 1, but are silent on wherein the shear-thinning fluid comprises a hydrocarbon-based material.

It would have been prima facie obvious for one having ordinary skill in the art prior the time of filing to modify the system of Hasegawa to include mineral oil as the fluid in order to optimize the view of the optical assembly in view of the teachings of Vazales that both mineral oil and silicone oil are suitable optical couplers which can optimize optical coupling. 
Response to Arguments
Applicant’s arguments with respect to the priority date to which the instant application is entitled, filed 12/08/2020, have been fully considered but are not persuasive.
Applicant argues that “the fluid-filled sheath addresses a shear force and can therefore be understood to refer to ‘shear-thinning fluid.’” 
Examiner respectfully disagrees. The portion of the provisional application which Applicant has referenced reads “viscous drag can be created by mechanical friction between a part rigidly coupled to the fiber and in close contact with the wall of the sheath. The friction may be created by the shear force of a narrow annulus between the mechanical element and the sheath wall, wherein the sheath is fluid- filled." This passage merely describes that friction can be created by the shear force of a narrow annulus between a mechanical element and a sheath wall, wherein the sheath is fluid filled. Shear force can be created in the absence of a shear-thinning fluid, and this passage says nothing about “addressing” the shear force. This is merely a description of a fluid filled sheath in which friction can be created by a shear force. Nothing here suggests the use of a shear-thinning fluid. 
Applicant indicates that the claims have been amended to recite “a fluid...having a viscosity that decreases with an increasing shear rate corresponding to a speed rotation of the rotatable optical core.” Applicant alleges that support for this limitation in provisional application 
Examiner respectfully disagrees. First, merely substituting the definition of “shear-thinning” in place of the term “shear-thinning” does not obviate the lack of support in the provisional. Second, the portion which Applicant alleges supports a shear-thinning fluid is clearly referring to two separate fluids having two separate viscosities – “the lens fluid” and “the fluid present in the optical transmission line” are two separate fluids which have each been selected to have a particular viscosity. This is not a disclosure of a single shear-thinning fluid. 
The claims are accorded the priority date of 04/13/2016.
Applicant’s arguments with respect to the rejection of claim 1 and all dependents under 35 U.S.C. §112(a), filed 12/08/2021, have been fully considered but are not persuasive.
Applicant indicates that the claims have been amended to recite “a fluid...having a viscosity that decreases with an increasing shear rate corresponding to a speed rotation of the rotatable optical core.”
Examiner asserts that merely substituting the definition of “shear-thinning” for the term “shear-thinning” does not obviate the rejections. 
Applicant argues that one having ordinary skill in the art would understand what a shear-thinning or non-Newtonian fluid is. 
Examiner respectfully asserts that this was not the basis of the rejection. A skilled artisan would very likely understand what a shear-thinning fluid is. The issue is that Applicant has claimed a fluid which is recited “hydrocarbon-based material; silicone; and combinations thereof” with absolutely no guidance as to what the actual makeup of the fluid must be. 
Applicant argues that paragraph [0168] cites an embodiment that includes silicone and mineral oil as examples of a “shear-thinning fluid.”

The fluid can comprise a gel. The fluid can comprise a shear-thinning fluid. The fluid can comprise a shear-thinning gel. The fluid can be configured to provide lubrication. The fluid can be configured to cause the rotatable optical core to tend to remain centered in the elongate shaft during rotation of the rotatable optical core. The first fluid can comprise a viscosity between 10 Pa-S and 100,000 Pa-S. The first fluid can be configured to reduce in viscosity to a level of approximately 3 Pa-S at a shear rate of 100 s-1. The fluid can comprise a lubricant configured to reduce friction between the rotatable optical core and the elongate shaft. The fluid can comprise a first fluid and a second fluid, and the second fluid can be positioned within the elongate shaft proximate the optical assembly, and the first fluid can be positioned within the elongate shaft proximal to the second fluid. The first fluid can comprise a viscosity between 10 Pa-S and 100,000 Pa-S. The first fluid can comprise a shear-thinning fluid. The first fluid can be configured to reduce in viscosity to a level of approximately 3 Pa-S at a shear rate of 100 s-1. The first fluid material can comprise a fluid selected from the group consisting of: hydrocarbon-based material; silicone; and combinations thereof. The second fluid can comprise a viscosity between 1 Pa-S and 100 Pa-S. The second fluid can comprise a viscosity of approximately 10 Pa-S. The second fluid can comprise a fluid selected from the group consisting of: mineral oil; silicone; and combinations thereof.

While the second fluid is disclosed as being one of “mineral oil; silicone; and combinations thereof,” only the first fluid is disclosed as being the “shear-thinning fluid.” Therefore it cannot be concluded that the first fluid “shear-thinning fluid” would comprise mineral oil, where mineral oil is the only specific material disclosed.
In paragraph [0166] of the instant specification there is more discussion regarding the fluid (190) which may be two fluids (190a, 190b): 
...a fluid 190 is included in lumen 112 (e.g. in the space not occupied by core 120 and optical assembly 130), such as fluid 190a and fluid 190b shown in FIG. 1A where fluid 190b is positioned around optical assembly 130, and fluid 190a is positioned around core 120 proximal to optical assembly 130. Fluid 190 (e.g. fluid 190b) can comprise an optically transparent fluid. In some embodiments, fluid 190a and fluid 190b comprise similar materials. Alternatively or additionally, fluid 190a and fluid 190b can comprise dissimilar materials. In some embodiments, fluid 190a comprises a more viscous fluid than fluid 190b. Fluid 190a and/or 190b (singly or collectively fluid 190) can be constructed and arranged to limit undesired variations in rotational velocity of core 120 and/or optical assembly 130. In some embodiments, fluid 190 comprises a gel. In some embodiments, fluid 190 comprises a non-Newtonian fluid (e.g. a shear-thinning fluid) or other fluid whose viscosity changes with shear. Alternatively or additionally, fluid 190 can comprise a lubricant (e.g. to provide lubrication between core 120 and shaft 110).


The rejections are maintained.
Rejections of all pending claims under 35 U.S.C. §112(b) are updated in light of the amendments to the claims.
Applicant’s arguments with respect to the prior art rejections of all pending claims, filed 12/08/2020, have been fully considered but are moot in view of the updated grounds of rejection necessitated by amendment. 
Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Hoekstra can be reached on (571)-272-7232.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAROLYN A PEHLKE/Primary Examiner, Art Unit 3793